Citation Nr: 1030044	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  03-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to April 1982.

This appeal arises before the Board of Veterans' Appeals (Board) 
from October 2000 and later rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which in pertinent part, denied service connection for a seizure 
disorder, hypertension, and a left shoulder disability.

In response to a September 2003 request by the Veteran for "an 
informal conference" with a RO Decision Review Officer (DRO), 
the RO scheduled a hearing at the RO to be conducted in October 
2003.  The RO notified the Veteran of the scheduled hearing in an 
October 2003 letter, however, the record reflects that the 
Veteran failed to report for that hearing.  The Veteran did not 
explain his failure to report or request rescheduling of the 
hearing.  The request for a hearing is therefore considered to be 
withdrawn pursuant to 38 C.F.R. § 20.702(d) (2009). 

In November 2004 the Board remanded the case to the RO for 
further actions.  In an August 2008 decision, the Board remanded 
the case to the RO for further development with respect to the 
claims on appeal for service connection for seizure disorder, 
hypertension, and for a left shoulder disability.


FINDINGS OF FACT

1.  The competent evidence is against a finding that a seizure 
disorder is related to service, or that any epilepsy or other 
organic diseases of the nervous system manifested to a 
compensable degree within a year following separation from active 
duty.  

2.  The competent evidence is against a finding that hypertension 
is related to service, or that hypertension manifested to a 
compensable degree within a year following separation from active 
duty.  

3.  The competent evidence is against a finding that a left 
shoulder disability is related to service, or that any arthritis 
manifested to a compensable degree within a year following 
separation from active duty.  


CONCLUSIONS OF LAW
 
1.  A seizure disorder was not incurred as a residual of, or 
aggravated by, an incident in active military service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2009).

2.  Hypertension was not incurred as a residual of, or aggravated 
by, an incident in active military service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.
 
3.  A left shoulder disorder was not incurred as a residual of, 
or aggravated by, an incident in active military service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. 
§ 3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to substantiate 
a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant 
of any information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of the 
requirements of the VCAA and related case law, the matters 
decided below may be addressed at this time, without further 
remand, because no errors in notice are prejudicial, and the 
Veteran has been provided all information needed for a reasonable 
person to prove these claims.  In any event, the Federal Circuit 
recently vacated the Court's previous decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice 
in response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009). 

VA notified the Veteran of the information and evidence needed to 
substantiate and complete a claim by way of letters provided in 
June 2001, June 2002, December 2002, November 2004, February 
2006, August 2006, July 2006, November 2006, and January 2007.  
These documents in combination provided notice of what part of 
that evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  

The RO informed the Veteran of the specific criteria which would 
provide a basis for the claims for service connection on appeal.  
The RO has provided adequate notice of how effective dates are 
assigned.  The claims were subsequently readjudicated most 
recently in a May 2010 supplemental statement of the case.  To 
the extent the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided, the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims on appeal.  
 
The claimant was provided the opportunity to present pertinent 
evidence.  The record contains service treatment and personnel 
records, and records of medical treatment received privately and 
from VA, and VA examination reports.  VA appropriately examined 
the medical history of the Veteran's claimed disabilities for 
compensation purposes addressing the claimed disorders.  Findings 
from the reports of examinations conducted are adequate for the 
purposes of deciding the claims on appeal.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was also provided with an opportunity to present 
testimony at a decision review officer hearing at the RO, which 
was scheduled for October 2003, however, the Veteran failed to 
report for that hearing.    

The Board remanded this case to the RO in November 2004, in part, 
to provide the Veteran with VA examinations to determine the 
nature and etiology of his claimed hypertension, seizure 
disorder, and left shoulder disorder.   Subsequently, in 2007 the 
RO more than once attempted to arrange for examinations of these 
claimed disorders, however, the Veteran failed to report each 
time for different reasons.  

In August 2008, the Board again remanded the case to the RO, 
again, in part to provide the Veteran with VA examinations to 
determine the nature and etiology of his claimed hypertension, 
seizure disorder, and left shoulder disorder.  The RO arranged 
for an examination to be conducted in September 2009.  

The Veteran was informed of this examination and notification was 
sent to his most recently known address; however, the Veteran did 
not report at the scheduled time and place.  Later in September 
2009 the RO contacted the Veteran by telephone, and the Veteran 
stated that he missed his examination appointment earlier that 
month because he was incarcerated.  He requested that the 
examination be rescheduled.  

In December 2009, the RO was notified that the Veteran was 
currently in a VA hospital receiving treatment for an unknown 
amount of time. The RO sent a letter to the Veteran at his last 
known address, asking the Veteran to notify the RO when he was 
discharged from the hospital so the RO could reschedule his 
examination.  That letter was returned to the RO marked by the 
U.S. Postal Service as "Return to Sender, Vacant, Unable to 
Forward".  

Subsequently in December 2009, the Veteran called the RO and 
stated he wanted to be scheduled for a VA examination of his 
back, chest, side, right shoulder, and both knees; the report of 
contact makes no reference to the claimed seizure disorder, 
hypertension, and for a left shoulder disability.  The RO called 
the Veteran's phone number two days later in December 2009 to 
verify his mailing address.  The RO was unable to talk to the 
Veteran and left a message for the Veteran to call back to 
reschedule a VA examination for his claimed seizure disorder, 
hypertension, and for a left shoulder disability.

In a January 2010 letter, the RO notified the Veteran that the RO 
previously scheduled the Veteran for a compensation and pension 
examination on September 8, 2009; that the Veteran was unable to 
attend and subsequently requested to reschedule; and that the RO 
had attempted to contact the Veteran by letter and telephone 
regarding the rescheduling of that examination, but had not 
received a response to either letters or telephone calls.  The RO 
requested that the Veteran respond regarding the rescheduled 
examination, and notified the Veteran that the RO was awaiting 
his response.

In a May 2010 document titled "Formal Finding of 
Unavailability" VA's  Appeals Management Center in Washington, 
DC, determined for reasons given, that further development was 
unwarranted, because the Veteran had failed to respond or 
prosecute his claim.
    
If the Veteran moved without informing VA of his new address, the 
United States Court of Appeals of Veterans Claims (Court) has 
stated that "[i]n the normal course of events, it is the burden 
of the Veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA "to 
turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993). 

The Veteran has not responded to the RO's January 2010 letter 
requesting that he respond to arrange for his examination of the 
claimed seizure disorder, hypertension, and for a left shoulder 
disability.  The RO has tried several times to contact the 
Veteran to arrange for his VA examinations, to no avail.  As 
such, the Board finds that VA has substantially complied with the 
Board's remand in August 2008, and further development is not 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with). 

Therefore, the claims shall be adjudicated based on the evidence 
of record.  38 C.F.R. § 3.655 (2009).  The Board notes that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).  On review of the record over recent years, 
the Board finds that the RO met its duty under VCAA.  In sum, 
there is no evidence of any VA error in notifying or assisting 
the appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the claimant 
by obtaining identified and available evidence needed to 
substantiate the claim, and, as warranted by law.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, that any additional evidence exists 
that has not been obtained and would be necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims entitlement to service connection for a 
seizure disorder, hypertension, and for a left shoulder 
disability.  Service connection may be granted for disability 
resulting from a disease contracted or an injury sustained while 
on active duty in the military.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a).  

When determining service connection, all theories of entitlement, 
direct and secondary, must be considered by the Board if raised 
by the evidence of record, applying all relevant laws and 
regulations.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  However, claims which have no support in the record need 
not be considered by the Board, as the Board is not obligated to 
consider "all possible" substantive theories of recovery.  That 
is, where a fully developed record is presented to the Board with 
no evidentiary support for a particular theory of recovery, there 
is no reason for the Board to address or consider such a theory. 
Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009). 

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a 
condition noted during service is not shown to be chronic, or the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  Id.  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For cases in which a Veteran served continuously for ninety days 
or more during a period of war, or during peacetime service after 
December 31, 1946, and arthritis, epilepsies, or hypertension 
becomes manifest to a degree of 10 percent within one year from 
date of termination of such service, then such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an injury 
that the Veteran is capable of perceiving.  However, if the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The evidence does not show that the 
Veteran possesses medical expertise and he does not argue 
otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence is defined as any evidence not requiring 
that the proponent have specialized education, training or 
experience; rather, lay evidence is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  

In support of his claims, in an April 2008 letter the Veteran 
stated that he experienced an in-service injury to his left 
shoulder during basic training by dislocating his shoulder while 
carrying weapons.  He has also stated that in service he fell and 
hit his head resulting later in a seizures disorder.  The Veteran 
is competent to attest as to injuries sustained in service.  In 
this regard, the Veteran's lay statements are competent to 
provide evidence of the occurrence of observable events, or the 
presence of disability or symptoms of disability subject to lay 
observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even if not corroborated by 
contemporaneous medical evidence; the Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence); see Charles v. Principi, 16 
Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation").  

To the extent the Veteran is offering contentions of injuries in 
service for the purpose of establishing any in-service injuries 
to the left shoulder and head at that time, he is competent to do 
so. Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, 
the Veteran has reported during the appeal period, that he was 
injured as noted above.  The Board finds that the Veteran's 
assertions concerning his in-service injuries of the left 
shoulder and head are also credible on the matter of whether 
there were in-service injuries involving the left shoulder and 
head as he reported. 

If there is an approximate balance of positive and negative 
evidence regarding any issue material to a claim, the claimant 
shall be given the benefit of the doubt in resolving each such 
issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2009).  If the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.




Seizure Disorder

Service treatment records do not reflect any injury in service, 
such as a head injury, referable to a seizure disorder or to 
complaints or left knee injury.  There is no evidence of 
complaints or treatment for or a diagnosis of any seizure-related 
symptoms or head injury in service.  

Service treatment records do show that the Veteran was treated in 
April 1981 after he fell from a second floor of a barracks and 
landed on his left leg, resulting in pain in the left knee.  The 
report contains a history that the Veteran was with slurred 
speech and had been drinking alcohol.  On examination at that 
time, head, eyes, ears, nose, and throat were within normal 
limits; the Veteran was awake, alert, oriented times three, and 
was abusive, and aggressive.  The diagnosis was "intoxicated, 
abrasion of the left elbow."

Post-service, the report of a November 1992 VA examination for 
mental disorders shows no complaints of any seizures, or any 
diagnosis referable to the claimed seizure disorder.  

The report of a December 1992 VA general examination shows that 
the Veteran reported that he fell out of a second floor window of 
his barracks while intoxicated, injuring his left knee, lower 
back, and hitting his head.  He reported that he went the next 
day on sick call and had X-rays of his head and knee.  He 
reported that he had a "cracked skull."   He denied having any 
computed tomography (CT) scans done for further diagnosis of the 
head injury.  He reported that he needed to have therapy for his 
head but he did not go.  He reported that he was given 
prescriptions that gave no relief for his leg, back and head 
pain.  He reported that he was involved in a motor vehicle 
accident in 1982 and hit his head on the dashboard, but did not 
report for treatment to avoid punishment.  He also reported that 
in 1983 after service he was hit in the head with a hammer.  

The Veteran reported complaints of occasional headaches, memory 
loss due to his head injury.  He denied having any seizure 
disorders.  The report records that X-ray examination of the 
skull failed to demonstrate any significant abnormality in the 
bony calvarium, sella tursica and petrous pyramids.  After 
examination the report contains diagnoses including history of a 
skull fracture, secondary to injury while intoxicated per history 
of Veteran, with negative clinical or radiographic findings on 
examination.

Reports of private neurological examination in April and May 1994 
associated with psychiatric hospitalization show no abnormal 
neurological findings associated with the claimed seizure 
disorder.

The first medical records on file containing evidence of any 
seizure problem are dated in 2001.  A July 2001 VA discharge 
record shows that the Veteran was diagnosed with probable alcohol 
withdrawal seizure.  Subsequent VA treatment records in 2001 and 
VA and private treatment records in 2002 show diagnoses of a 
seizure disorder, including as due to alcohol withdrawal.

The report of an October 2005 VA examination for neurological 
disorders shows that the claims file was reviewed.  The Veteran 
reported his belief that his seizure activity started in about 
1984.  He reported that he gets light headed and dizzy; and 
occasionally he may shake and stagger.  He reported that his last 
seizure was about one week before.  After examination the report 
contains a diagnosis of seizure disorder, questionable date of 
onset.  The examiner noted that after reviewing the claims file, 
the Veteran was taking Tegretol in the 1980s but there was no 
specific diagnosis of seizure disorder; and later in the 1990s he 
was taking Dilantin.  The examiner noted he did not find a 
diagnosis of seizure disorder until the 1990s.  The examiner 
opined that based on the Veteran's history of alcohol and 
polysubstance abuse and schizophrenia, he could not accurately 
predict the date of onset of this condition.

On review of the foregoing, although the Veteran has attributed 
his claimed seizure disorder to a head injury in service, service 
treatment records show no residuals of any head injury in 
service; and show no medical evidence of a head injury.  The 
Board does not question the credibility of the Veteran with 
respect to whether he hit his head in service.  However, service 
treatment records show no indication of any referable head injury 
or symptomatology in service.  

After service, while there is earlier medical evidence of an 
acquired psychiatric disorder, in the 1990s, there are no medical 
records showing any seizure disorder until the VA treatment 
reports in July 2001 when the treatment provider diagnosed 
probable alcohol withdrawal seizure.  This lengthy period after 
service ended in April 1982 without treatment is evidence against 
a finding of continuity of symptomatology following service, and 
it weighs heavily against the claim with respect to a nexus 
directly to service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence 
may be rebutted by the absence of medical treatment of the 
claimed condition for many years after service).

The treatment records show no indication that any treatment 
provider has attributed the Veteran's seizure disorder to 
service.  As discussed above, the only competent indications of 
an opinion on this question, contained in the 2001 VA treatment 
records, is that the seizure disorder is associated with alcohol 
withdrawal.  The evidence on record indicates that the Veteran 
has a history of alcohol dependence and psychiatric disorders, 
which are not service-connected.

The Veteran has stated that he injured his head in two inservice 
injuries.  In doing so, he has provided statements to that 
effect, which the Board finds credible and competent for the 
purpose of providing evidence of an injury in service.  

However, to the extent that the Veteran has provided lay evidence 
of an etiological link between any present seizure disorder and 
service, VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, but 
not as to the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent if: 
(1) lay person is competent to identify the medical condition; 
(2) lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  The Veteran's opinion in 
this matter is of little value because the determination involves 
a question that only medical experts may address.

Further, there is no competent evidence of any seizure disorder 
becoming manifested to a compensable degree within one year of 
separation of service.  38 C.F.R. §§ 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for a seizure disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Hypertension

Service treatment records do not reflect any complaints or 
diagnosis in service of hypertension or other relevant 
cardiovascular condition.  Service treatment records contain 
blood pressure readings of 110/80 in January 1981, and 120/90 in 
September 1981.  

Post-service, the report of a private physical examination dated 
in August 1992, associated with private psychiatric 
hospitalization at that time, records blood pressure reading of 
144/94.

The report of a November 1992 VA examination for mental disorders 
shows that the Veteran reported complaints of chest pains off and 
on since 1982 in the lower substernal area.  The Veteran reported 
being tense and nervous among other psychiatric complaints.  The 
report shows no complaints or findings referable to hypertension; 
but after examination the report includes a diagnosis of 
essential hypertension. 

The report of a December 1992 VA general examination shows that 
the Veteran reported that following a 1982 motor vehicle accident 
in which he injured his head, after returning to base his heart 
was rapidly pounding with some chest pain.  He reported that he 
did not go to the hospital at that time for evaluation.  On 
examination of the cardiovascular system, vital signs during 
sitting, recumbent, standing, sitting after exercise, and two 
minutes after exercises were all within normal limits.  The 
report contains no diagnosis of hypertension.

VA treatment records in January and February 1993 record blood 
pressure readings of 108/68 and 100/70, respectively.

The report of a November 1994 VA examination for diseases of the 
heart shows that the Veteran's blood pressure was recorded as 
120/90.  After examination, the report contains pertinent 
diagnoses of (1) chest pain intermittent, musculoskeletal type; 
and (2) no cardiovascular disease indicated by symptoms or 
physical examination.

A VA treatment record in August 2001 shows that the Veteran was 
seen with complaints including of heart palpitations and nerve 
problems at times.  At that time the blood pressure was checked 
and recorded as 154/100.  It was rechecked and measured as 
156/100.  The report contains an assessment of hypertension, 
uncontrolled.  In an addendum, the treatment provider noted that 
a repeat blood pressure was 106/60.

In a later August 2001 VA treatment report the Veteran reported 
complaints of chest palpitations followed by chest soreness about 
one hour before the visit.  Presently the palpitations had 
stopped but the soreness was in the left lower intercostals 
space.  No chest pain was present, but he had soreness.  The 
Veteran reported having pain since 1983.  On examination, blood 
pressure was 101/63.  The report contains an assessment of (1) 
heart palpitations; (2) polysubstance dependence; (3) 
schizophrenia; and (4) hypertension.

The report of an October 2005 VA examination for hypertension 
shows that the Veteran reported that he had a history of 
hypertension since first found in 1984.  The examiner reviewed 
the Veteran's reported history of symptoms and medication, and 
noted that he questioned the Veteran's accuracy on the reported 
history.  The Veteran reported no history of strokes or heart 
attacks.  The Veteran reported complaints of symptoms including 
chest pain, fast beating heart, dizzy spells, and sweats, he 
associated to high blood pressure.  Blood pressure readings 
included 126/93 (sitting); 133/96 (standing), 193/90 (supine).  

After examination the report contains a diagnosis of 
hypertension.  The examiner commented that he found no real 
mention of hypertension in the record until the 1990s; and 
therefore, the examiner could not verify an actual date of 
hypertension.

On review of the foregoing, service treatment records show no 
findings of hypertension.  After service, the first evidence of 
relevant blood pressure symptoms assessed as hypertension was in 
1992.  After service, there are no medical records showing blood 
pressure symptoms assessed as hypertension prior to 1992.  
Private examination records in August 1992 contain blood pressure 
reading of 144/94; and in a report of a November 1992 VA 
examination, the blood pressure was not recorded but there is a 
diagnosis of essential hypertension.  Essential hypertension is 
defined as hypertension with no known cause.  See Dorland's 
Illustrated Medical Dictionary 909 (31st ed. 2007).   

This lengthy period after service ended in April 1982 without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily against 
the claim with respect to a nexus directly to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).  

The treatment records show no indication that any treatment 
provider has attributed any hypertension disorder to service.  

The Veteran has provided lay evidence of an etiological link 
between his claimed hypertension disorder and service.  VA 
regards lay statements to be competent evidence of descriptions 
of symptoms of disease, disability, or injury, but not as to the 
determination of an issue involving a question of medical 
expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 
1377 (Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) lay 
person is reporting a contemporaneous medical diagnosis; or (3) 
lay testimony of symptoms at the time supports a later diagnosis 
by a medical professional).  The Veteran's opinion in this matter 
is of little value because the determination involves a question 
that only medical experts may address.

Further, there is no competent evidence of any hypertension 
disorder becoming manifested to a compensable degree within one 
year of separation of service.  38 C.F.R. § 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for hypertension.  Therefore, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Shoulder Disability

In the Veteran's November 2003 substantive appeal (VA Form 9), he 
stated that he injured his shoulder in service doing physical 
training and APC (armored personnel carrier) maintenance.  

Service treatment records show that the Veteran was seen in March 
1981 for complaints of pain in his shoulder after he was carrying 
a sack and had a small slip and fell.  On examination, there was 
some upper muscle pain at the shoulder.  The assessment was 
muscle pain.  A dermatology consultation sheet dated on the same 
day indicated that Veteran had a keloid on the left shoulder.

The Veteran was seen in April 1981 for complaints of left leg and 
left knee pain after he fell from a second floor barracks window.  
Symptoms at that time involved the left elbow and left leg.  The 
treatment report contains no complaints or findings with respect 
to the left shoulder.  The Veteran was seen two weeks later in 
April 1981 for follow-up.  At that time the complaints involved 
pain at the left knee.

A September 1981 service treatment record shows that the Veteran 
had a cyst on the left shoulder.  In March 1982 the Veteran was 
seen for complaints of a large mass on the left shoulder, 1.5 
inch in circumference.  He was referred for evaluation.  There 
are no further service treatment records addressing this 
condition, or a left shoulder musculoskeletal system condition, 
in service.

The report of a December 1992 VA general examination shows that 
the Veteran did not report any complaints of any left shoulder 
problems.  On examination of the musculoskeletal system and skin, 
there are no relevant findings pertaining to the left shoulder.  
After examination there is no diagnosis referable to a left 
shoulder disability.

Reports of VA X-ray examination of the Veteran's shoulders in 
October 2005 contain impressions of (1) the early degenerative 
change of the right acromioclavicular joint; the right shoulder 
is negative for fracture; and (2) early degenerative change of 
the left shoulder.  Regarding the left shoulder, the report 
contains a finding of early spurs involves the proximal left 
humeral head region in its lateral aspect; the remaining left 
shoulder study is unremarkable without evidence of a fracture.

On review of the foregoing, the Veteran has attributed his 
claimed left shoulder disorder to injury during physical training 
and APC maintenance.  During service there is only one treatment 
record showing musculoskeletal complaints involving the left 
shoulder; in March 1981.  The assessment at that time was that 
the Veteran had muscle pain.  There are no other service 
treatment records later in service showing any left shoulder 
musculoskeletal complaints or findings.  

There were some service treatment records showing dermatological 
conditions treated in service including a keloid on the left 
shoulder.  A keloid is defined as a sharply elevated, irregularly 
shaped, progressively enlarging scar due to formation of 
excessive amounts of collagen in the dermis of the skin during 
connective tissue repair.  See Dorland's Illustrated Medical 
Dictionary 992 (31st ed. 2007).  After service, there is no 
medical evidence of any chronic left shoulder dermatological 
condition referable to that shown in service.  

After service, there are no medical records showing any left 
shoulder disorder until the VA X-ray report in October 2005, 
which showed early degenerative change of the left shoulder.  
That report showed a finding of early spurs involving the 
proximal left humeral head region in its lateral aspect; the 
remaining left shoulder study was unremarkable without evidence 
of any fracture.  The Veteran had similar findings regarding the 
right shoulder.

This lengthy period after service ended in April 1982 without 
treatment is evidence against a finding of continuity of 
symptomatology following service, and it weighs heavily against 
the claim with respect to a nexus directly to service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for many 
years after service).

The treatment records show no indication that any treatment 
provider has attributed to service the early degenerative change 
of the left shoulder first shown many years later in 2005.   

The Veteran has stated that he injured his shoulder in service 
doing physical training and APC maintenance.  In doing so, he has 
provided statements to that effect, which the Board finds 
credible and competent for the purpose of providing evidence of 
an injury in service.  

However, to the extent that the Veteran has provided lay evidence 
of an etiological link between any present left shoulder disorder 
and service, VA regards lay statements to be competent evidence 
of descriptions of symptoms of disease, disability, or injury, 
but not as to the determination of an issue involving a question 
of medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. Nicholson, 
492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous medical 
diagnosis; or (3) lay testimony of symptoms at the time supports 
a later diagnosis by a medical professional).  The Veteran's 
opinion in this matter is of little value because the 
determination involves a question that only medical experts may 
address.

Further, there is no competent evidence of any arthritis disorder 
becoming manifested to a compensable degree within one year of 
separation of service.  38 C.F.R. § 3.307, 3.309.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim for 
service connection for a left shoulder disorder.  Therefore, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Conclusions

In sum, while the Veteran has provided lay evidence of a link 
between each of the claimed disorders and service, VA regards lay 
statements to be competent evidence of descriptions of symptoms 
of disease, disability, or injury, but not the determination of 
an issue involving a question of medical expertise.  38 C.F.R. 
§ 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
but see Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 
2007) (lay diagnosis is competent if: (1) lay person is competent 
to identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's opinion in these matters is of 
little value because the etiological nexus determinations involve 
a question that only medical experts may address.

As discussed above, the medical evidence, including from 
conducted VA examinations, fail to show a nexus between any of 
the claimed disorders and service.  Also as fully discussed 
above, the Veteran failed to report for more recently scheduled 
VA examinations that could have provided material evidence on the 
matters decided here.  Thus, for the reasons discussed above in 
that regard, the claims have been adjudicated based on the 
evidence of record.  38 C.F.R. 
§ 3.655 (2009).  

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claims for 
service connection for (1) seizure disorder; (2) hypertension; 
and (3) left shoulder disability.  Therefore, the benefit-of-the-
doubt rule does not apply, and these claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for a seizure disorder is denied.

Service connection for hypertension is denied.

Service connection for a left shoulder disability is denied. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


